—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered October 30, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of JVs to 9 years, unanimously affirmed.
The court properly denied defendant’s request to withdraw his guilty plea, without further inquiry, where defendant made bare claims of innocence and confusion and the court was familiar with the plea proceedings, the record of which belies such claims (People v Ortiz, 221 AD2d 176). Defendant knowingly and voluntarily pleaded guilty and the court gave him ample opportunity to elaborate upon his claims (People v Tinsley, 35 NY2d 926, 927). Concur—Rosenberger, J. P., Nardelli, Andrias and Colabella, JJ.